THIBODEAUX, Chief Judge,
concurring in part and dissenting in part.
|¶1 concur with the majority that the defendant’s convictions should be affirmed. I disagree, however, with the imposition of maximum sentences on this first-time offender.
The defendant is a first-time offender, has remarried with two children, and has held a solid job with Conoco Phillips, having been selected as the “foreman of the year.” While the defendant’s conduct cannot be condoned, the record do.es not reflect that he was a “worst offender.” I rely on State v. Fruge, 13-1386 (La.App. 3 Cir. 5/7/14), 139 So.3d 602, as jurisprudential support that these sentences are excessive given the circumstances of this case.
For the foregoing reasons, I dissent in part.